An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

SAMUEL NATHANIEL BEASLEY, No. 68401
Appellant,
vs. F l LE 3
THE STATE OF NEVADA, x
Respondent. SEP 2 5 205
 TRACI_E K. uranium
CLERK OF SUPREME COURT
av ‘5

      

DEPUTVELERK

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from a district court order
denying a motion to modify sentenco. Eighth Judicial District Court,
Clark County; Douglas W. Horndon, Judge.

The notion of appeal was untimely filed. NRAP 40:3); NR8
34,575(1); NRAP 260a); NRAP 26(0). Because an untimely notice of appeal
fails to vest jurisdiction in this court, Lozada v. State, 110 Nov. 849, 352,
871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
this appeal, and we

ORDER this appeal DISMISSED.

  

251/»?  Cm% 
' Chorry

Douglas

cc: Hon. Douglao W. Herndon, District Judge
Sam uol Nathaniel Beasley
Attorney Generall’CaI-son City
Clark County District Attorney
Eighth District Court Clerk

Surname COURT